Title: Edwin Stark to Thomas Jefferson, 17 March 1817
From: Stark, Edwin
To: Jefferson, Thomas


          
            Sir
            Commsys office Norfolk
17th March 1817
          
          I did myself the pleasure to address you  a few days since on the subject of your wine from Charleston
          I was then under the impression they were missing but I have this morning had the satisfaction to learn from our Collector that the two boxes in question was put on board of the sloop Antelope Capt Laurence for Richmond on the 22d Feby, to be deliverd to your friends Messrs G & Jefferson to whom a receipt for the same was forwarded
          I again assure you it will be highly gratifying to my feelings to act, as your agent or correspondent in this place
          
            I am Sir with very gt respect your hbl Servt
            Edwin Stark
          
        